In The

                               Court of Appeals

                    Ninth District of Texas at Beaumont

                              __________________

                              NO. 09-22-00204-CV
                              __________________

   BAYER CROP SCIENCE, LP, MONSANTO COMPANY, AND BASF
                 CORPORATION, Appellants

                                        V.

   ANDY TIMMONS, INC., D/B/A LOST DRAW VINEYARDS, ET AL,
                          Appellees

__________________________________________________________________

                On Appeal from the 60th District Court
                      Jefferson County, Texas
                     Trial Cause No. B-207,748
__________________________________________________________________

                          MEMORANDUM OPINION

      In this accelerated appeal, we hold that for purposes of the mandatory venue

provisions of section 15.011 of the Civil Practice and Remedies Code, a suit for

damages to vineyards and grape crops is a suit for recovery of damages to real

property. We also hold that each plaintiff failed to establish venue is proper in

Jefferson County under section 15.003 of the Civil Practice and Remedies Code.

Accordingly, we reverse the trial court’s order denying the motion to transfer venue

                                         1
and remand the case to the trial court with instructions to transfer venue of the claims

to the counties where the plaintiffs’ real property is located.

      Asserting causes of action for strict liability for design defect and negligent

design of a dicamba-based cotton seed system, fifty-seven vineyard owners and four

grape processors (collectively “the Vineyard Owners”) sued Bayer Crop Science,

LP, Monsanto Company, and BASF Corporation (collectively “the Chemical

Companies”). 1 The Vineyard Owners alleged that separate dicamba-based


      1Appellees, the plaintiffs named in the Plaintiffs’ Original Petition, include:
Andy Timmons, Inc. d/b/a Lost Draw Vineyards, Alegria de la Vida Vineyards,
LLC, Alta Loma Vineyard Partnership, Benjamin Friesen, Bingham Family
Vineyards, LLC, Rowdy Bolen and Tameisha Bolen, Bueno Suerte Vineyards, LLC,
Castano Prado Vineyard, LLC, Mike West d/b/a Challis Vineyards, Chase Lane and
Kendra Lane d/b/a Chase Lane Vineyard, Gary Steven Brown and Pamela Joyce
Brown d/b/a Cooper Vineyard, Russell Smothermon and Sharlann Smothermon
d/b/a Corkscrew Vineyard, Cornelious Corporation, Cox Family Winegrowers, LLC
d/b/a Cox Family Vineyards, LT Investment Group, LLC d/b/a Crazy Cluster
Vineyard, Mary Mckee d/b/a Curvo Fila Vineyard, Daniels Farmland Trust, Ty
Wilmeth d/b/a Diamante Doble Dos Vineyards, Jeter and Gay Wilmeth d/b/a
Diamante Doble Vineyard, Larry Smith and Sue Smith d/b/a Dog Gone Vineyard,
Donna Burgess Enterprises, LLC d/b/a My Covenant, Dwayne Canada, Brenda
Canada, and Daniel Canada d/b/a Canada Family Vineyard, Sawyer Farm
Partnership d/b/a The Family Vineyard, Lonnie Graham and Penny Graham d/b/a
Five Star Vineyard, Dustin Gilliam and Glenda Gilliam d/b/a Gilliam Gap
Vineyards, Gillmore Brothers, LP d/b/a Gillmore Brothers Vineyard, Andis
Applewhite d/b/a Half Circle Cross Vineyard, La Pradera Vineyards, LLC, Lahey
Farms, LLC, Lilli of the Vine Vineyards, Inc., AA Martin Partners, Ltd., Peggy
Seeley and George Seeley d/b/a Moonlight Vineyards, Narra Vineyards, LLC,
Hilltop Winery at Paka Vineyards, LLC, Peggy Bingham d/b/a Peggy Bingham
Farms, Tony Phillips and Madonna Phillips d/b/a Phillips Vineyard, Reddy
Vineyards, Inc., Rowland Taylor Vineyards, LLC, Clara Ann McPherson d/b/a
Sagmor Vineyards, Charles and Cheryl Seifert d/b/a Seifert Stables & Vineyards,
Six Harts Vineyard, LLC, The Tom and Janice Henslee Living Trust, Doug Thomas
                                        2
herbicides designed, developed, and manufactured by Monsanto and BASF for use

on cotton and soybean crops migrated from the cotton fields where they were applied

and damaged the Plaintiffs’ grapevines and vineyards. The Vineyard Owners alleged

the Chemical Companies were joint venturers in the development, design, marketing

and commercialization of the dicamba-based cotton seed system, that the Chemical

Companies are strictly liable for developing a dicamba-based seed system that was

defective and unreasonably dangerous when it left their hands, that they are liable

for negligently designing a dicamba-based seed system, and that each Vineyard

Owner suffered lost yields of grapes from their vineyards, a reduced quality of

grapes from their vineyards, and lost value of their vineyards. None of the vineyards

are located in the county of suit.

      To support venue in Jefferson County, the Vineyard Owners relied upon the

permissive venue provision under section 15.002(a)(1) of the Texas Civil Practice



and Anissa Thomas d/b/a Thomas Acres, Tony and Bertha Hendricks d/b/a
Hendricks Family Vineyard, Carolyn Keane, Anna Winnell Young and Marjorie
Jones Partnership d/b/a Tucker farms, Twin-T Vineyards, Inc., Joe Riddle d/b/a Uva
Morado Vineyard, Ronald Luker and Margaret Luker d/b/a White Rock Vineyards,
Williams Ranch Vineyard, LLC, Larry Young d/b/a Young Family Vineyards,
Caprock Distributors, LLC, Steve Newsom, Cindy Newsom and Gabe Hisel,
Newsom Family Farms, LLC, Ledlie Powell, individually and as trustee of the
Ledlie S. and Danette Powell Revocable Trust d/b/a Newsom Powell Vineyard, Don
Hill d/b/a Don Hill Farms, Texas Custom Wine Works, LLC, Texas Winery Owners
Group, LLC, Kim McPherson d/b/a McPherson Cellars, Inc., Lynce Charles Carroll,
Texas Wine Company, Inc., and AKG Realty, Inc. They alleged that Bayer Crop
Science, LP owns Monsanto Company.
                                        3
and Remedies Code, which permits suit to be brought in the county in which all or

a substantial part of the events or omissions giving rise to the claim occurred,

because BASF:

       researched, designed, formulated, compounded, developed, tested,
       manufactured, produced, processed, assembled, inspected, distributed,
       marketed, labeled, promoted, packaged, advertised, and sold an
       allegedly low-volatility dicamba-based herbicide called Engenia for
       use with the Xtend crop system. BASF manufactures its Engenia
       herbicide exclusively at its pesticide plant in Jefferson County, Texas.

The Vineyard Owners identified BASF as a Delaware corporation with a principal

place of business in Florham Park, New Jersey.

       In the alternative, the Vineyard Owners alleged venue is proper under

15.002(a)(3) of the Civil Practice and Remedies Code, which allows a suit to be

brought in the county of the defendant’s principal office, because “BASF

manufactures its dicamba-based herbicide Engenia at its pesticide plant in Jefferson

County[.]” See Tex. Civ. Prac. & Rem. Code Ann. § 15.002(a)(1), (3) (“Except as

otherwise provided by this subchapter or Subchapter B or C, all lawsuits shall be

brought: (1) in the county in which all or a substantial part of the events or omissions

giving rise to the claim occurred; . . . (3) in the county of the defendant’s principal

office in this state, if the defendant is not a natural person.”). 2



       2In the venue hearing, the Vineyard Owners acknowledged that BASF’s
principal place of business in Texas is in Harris County and abandoned their
allegation that BASF’s principal office in Texas is in Jefferson County.
                                          4
      The Vineyard Owners alleged venue is proper as to Bayer and Monsanto

under section 15.005 of the Civil Practice and Remedies Code, which provides that

if venue is proper against one defendant, the court also has venue of all of the

defendants in all claims or actions arising out of the same transaction, occurrence,

or series of transactions or occurrences, either because venue lies as to BASF and

the defendants entered into a joint venture to develop a dicamba-resistant seed

system to which dicamba-based herbicide could be applied, or because the

defendants each engaged in a series of transactions or occurrences that gave rise to

the Plaintiffs’ claims. See id. § 15.005 (“In a suit in which the plaintiff has

established proper venue against a defendant, the court also has venue of all the

defendants in all claims or actions arising out of the same transaction, occurrence,

or series of transactions or occurrences.”).

      BASF filed a motion to transfer venue pursuant to sections 15.003 and

15.063(1), specifically denying that it has a principal office in Jefferson County or

that a substantial part of the events and omissions giving rise to the claims occurred

in Jefferson County. See id. §§ 15.003 (requiring each plaintiff to independently

establish proper venue), 15.004 (requiring suit in a multiple-claim case to be brought

in the county required by a mandatory venue provision), 15.063(1) (requiring

transfer to a county of proper venue if the county of suit is not a county of proper

venue). BASF alleged venue is mandatory in the counties where the land is located

                                          5
because alleged destruction to perennial crops and farmland are characterized as

damages to real property for purposes of venue. 3 BASF specifically denied that a

substantial part of the events giving rise to the claims occurred in Jefferson County,

because BASF manufactures Engenia there, as none of the Vineyard Owners’ claims

are predicated on the allegation that Engenia was improperly manufactured. BASF

argued the Vineyard Owners failed to allege that Jefferson County is the location of

BASF’s principal office in Texas. BASF specifically denied that BASF’s principal

office is in Jefferson County and alleged its principal office in Texas is located in

Houston. BASF contended that even in the absence of a mandatory venue statute,

venue would be improper in Jefferson County. Bayer and Monsanto joined BASF’s

motion to transfer.

      The trial court held a hearing on the motion to transfer venue. In the hearing,

the Vineyard Owners agreed that BASF’s principal place of business in Texas is not

in Jefferson County. The trial court denied the motion to transfer venue. In addition

to perfecting an accelerated appeal, the Chemical Companies filed a joint petition

for a writ of mandamus. See id. §§ 15.003, 15.0642.

      The Vineyard Owners argue this Court lacks appellate jurisdiction because

the Chemical Companies challenge a mandatory venue ruling that the Vineyard


      3According to BASF, the allegedly damaged real property is
                                                        located in Terry,
Hockley, Lamb, Gaines, Yoakum, Lubbock, Floyd, Dawson, Hale, and Scurry
Counties.
                                  6
Owners argue is reviewable only by mandamus. See id. § 15.0642. They argue

section 15.0642 controls in a mandatory venue case because it is a more specific

statute than the general provisions of section 15.003. The Chemical Companies

argue an interlocutory order denying a motion to transfer venue in a multiple-

plaintiff case is by statute expressly appealable through an accelerated appeal,

making mandamus review unnecessary because an accelerated appeal is available.4

See id. § 15.003(b).

      Generally, no interlocutory appeal may be had from a venue ruling. See id. §

15.064(a). Within certain time constraints not at issue here, section 15.0642 allows

a party to challenge a mandatory venue ruling through mandamus. See id. §15.0642.

Section 15.003 is a joinder statute that requires each plaintiff and intervenor in a

multiple-plaintiff case to independently establish proper venue and allows an

accelerated appeal of a trial court’s determination that a plaintiff did or did not

independently establish proper venue. See id. § 15.003(b).

      “[I]t is settled that every word in a statute is presumed to have been used for

a purpose; and a cardinal rule of statutory construction is that each sentence, clause

and word is to be given effect if reasonable and possible.” El Paso Educ. Initiative,



      4The Chemical Companies filed a separate mandamus petition, which we
numbered and styled No. 09-22-00232-CV, In re Bayer Crop Science, LP, but they
argue this accelerated appeal is the appropriate vehicle for us to review their
complaints regarding the trial court’s venue ruling in this multiple-plaintiff case.
                                          7
Inc. v. Amex Props., LLC, 602 S.W.3d 521, 532 n.52 (Tex. 2020). Likewise, every

word excluded from a statute must also be presumed to have been excluded for a

purpose. See Cameron v. Terrell & Garrett, Inc., 618 S.W.2d 535, 540 (Tex. 1981).

Sections 15.003(b) and 15.0642 provide different procedural vehicles for an

expedited review of a venue ruling. Section 15.003(b) neither refers to nor excepts

section 15.0642 and section 15.0642 neither refers to nor excepts section 15.003(b).

Neither section states that it provides an exclusive remedy. Since a venue ruling may

be challenged on direct appeal following a trial on the merits, neither statute provides

the sole means through which a party may challenge the trial court’s ruling on the

motion to transfer venue. See Tex. Civ. Prac. & Rem. Code Ann. § 15.064(b) (“On

appeal from the trial on the merits, if venue was improper it shall in no event be

harmless error and shall be reversible error.”). We conclude that in a multiple-

plaintiff case where the defendant moves to transfer the case to a county of

mandatory venue, both statutes may apply but one is not exclusive of the other. The

trial court’s order denying the Chemical Companies’ motion to transfer may be

challenged in an accelerated appeal under section 15.003(b) as a determination by

the trial court that each of the plaintiffs independently established proper venue. See

id. § 15.002(b)(2). When the trial court rules on a motion to transfer venue in a case

involving multiple plaintiffs and determines whether a plaintiff independently

established proper venue, the defendant may challenge the trial court’s order in an

                                           8
accelerated appeal even if every plaintiff relies upon the same theory of proper

venue. Union Pacific R.R. Co. v. Stouffer, 420 S.W.3d 233, 237 (Tex. App.—Dallas

2013, pet. dism’d); see also Crown Cent. LLC v. Anderson, 239 S.W.3d 385 (Tex.

App.—Beaumont 2007, pet. denied) (considering merits of accelerated appeal under

section 15.003 in a case where every plaintiff relied on the same theory of venue).

We conclude the notice of appeal properly invoked this Court’s appellate

jurisdiction.

       In their first issue, the Chemical Companies argue that Jefferson County is not

a county of proper venue because mandatory venue lies in the counties where the

real property is located. The Vineyard Owners alleged the product in question

damaged the growing crops attached to the land and the vineyards themselves, which

the Chemical Companies argue establishes that the suit is for damages to real

property for purposes of section 15.011 of the Civil Practice and Remedies Code.

The Vineyard Owners argue the mandatory venue in section 15.011 does not apply

to claims for damages that do not depend on resolving disputes regarding ownership,

title, or interests in real property.

       To establish mandatory venue under section 15.011, the party seeking transfer

must show that all or a part of the property is located in the county of transfer and

that the suit is one of the actions described in section 15.011. In re Kerr, 293 S.W.3d

353, 356 (Tex. App.—Beaumont 2009, orig. proceeding [mand. denied]). The nature

                                          9
of the lawsuit is a question of law. Id. Courts determine the nature of the suit from

the facts alleged in the plaintiffs’ pleadings, the right asserted, and the relief sought.

Id.

      The Vineyard Owners do not dispute the location of the real property. None

of the real property is located in Jefferson County, thus, the issue is whether the

lawsuit is of the type that falls within one of the actions described in section 15.011,

which states:

             Actions for recovery of real property or an estate or interest in
      real property, for partition of real property, to remove encumbrances
      from the title to real property, for recovery of damages to real property,
      or to quiet title to real property shall be brought in the county in which
      all or a part of the property is located.

Tex. Civ. Prac. & Rem. Code Ann. § 15.011 (emphasis added).

      The Vineyard Owners argue the Chemical Companies failed to prove the

Vineyard Owners own the land on which their vineyards are situated. They argue

there is no basis for applying a mandatory venue provision relating to real-estate

disputes to a products liability suit. The factual recitations in the Vineyard Owners’

original petition establish, however, that the Vineyard Owners are suing for

cumulative permanent damage to farmland, not merely for damages to a seasonal

grape crop. The Vineyard Owners allege:

            One of the largest cotton patches in the world is in the Texas
      High Plains near Lubbock. Monsanto and BASF’s dicamba-based seed
      system has become widely used in the region, with more than two
      million acres planted. Thus, every summer when cotton farmers have
                                           10
dicamba applied over the top of their dicamba resistant crops, a massive
cloud of dicamba covers the High Plains.

      But cotton is not the only crop grown in the High Plains. Within
and among the cotton fields are dozens of vineyards that produce
roughly 85% of the grapes used to make wines in Texas. They are the
core of the state’s $13 billion wine industry, the nation’s fifth largest.
Grapes, however, are extremely sensitive to dicamba. And grapevines
cannot be made dicamba-resistant.

       Dicamba damage on grapevines in the High Plains was unheard
of prior to the release of Monsanto and BASF’s dicamba-based seed
system. Now it can be found throughout every portion of every
vineyard in the region. As volatilizing or drifting dicamba comes in
contact with a grapevine, the plant is harmed, reducing the plant’s
overall health. Leaves deform, cup, and shrink-and soon the plant stops
growing. And when vines get hit with dicamba many times a year, for
multiple years, the results are disastrous-stunted development,
significantly reduced yields, poor quality grapes, and, eventually, vine
death. Over the past few years, this is exactly what has happened in the
High Plains.

       This case is brought by fifty-seven (57) vineyards (roughly 3,000
acres of vines) and four related processors that have invested tens of
millions of dollars and years of toil in developing their fields. Their
investment and work, however, has been destroyed by Monsanto and
BASF’s defective dicamba-based seed system. The cloud of dicamba
that now covers the High Plains each summer has crippled what was an
award-winning and rapidly growing industry. The vineyards have seen
their production fall dramatically, and what grapes do grow are often
rejected for poor quality. Contracts have been cancelled, winemakers
have had to seek grapes elsewhere, and a stigma has attached to the
region. The overall value of these vineyards has been significantly
impaired both now and in the future.

      All told, the Plaintiffs have suffered over $114 million in
economic damages. The Plaintiffs now seek to recover these damages
and, based on Defendants’ knowing and intentional release of the
defective seed system, at least $228 million in punitive damages from

                                   11
      Bayer-Monsanto and $228 million in punitive damages from BASF. In
      total, Plaintiffs will seek at least $560 million at trial.

      Citing Yzaguirre v. KCS Resources, Incorporated, the Vineyard Owners argue

section 15.011 is limited in scope to suits implicating ownership or possession of

real property. See 53 S.W.3d 368, 371 (Tex. 2001). But in Yzaguirre, the Court noted

that a previous version of the mandatory venue statute applied there and that the

current version of the statute includes suits to recover damages to real property. Id.

at n.1. Yzaguirre provides no support for limiting the amended version of section

15.011 to suits implicating ownership or possession of real property.

      The Vineyard Owners also rely upon Allison v. Fire Insurance Exchange. See

98 S.W.3d 227 (Tex. App.—Austin 2002, review granted, judgment vacated and

remanded by agreement). The plaintiff in Allison sued an insurance company for

failing to pay for mold damage to a residence. Id. at 233. The court held section

15.011 did not apply. Allison was a suit on an insurance contract, not a suit for

damages the defendant inflicted on the real property. See id. We also have held such

a suit does not seek recovery of damages to real property. In re Mountain Valley

Indem. Co., No. 09-20-00155-CV, 2020 WL 5551707, at *4 (Tex. App.—Beaumont

Sept. 17, 2020, orig. proceeding [mand. denied]) (mem. op.). This case is different.

Here, the Vineyard Owners seek to recover from the Chemical Companies damages

the defendants’ dicamba-based seed system inflicted on the vineyards.


                                         12
      “Statutory construction is a legal question we review de novo. In construing

statutes, we ascertain and give effect to the Legislature’s intent as expressed by the

language of the statute.” City of Rockwall v. Hughes, 246 S.W.3d 621, 625 (Tex.

2008). Absent a definition provided by the Legislature or any technical meaning the

words have acquired, we construe the statute’s words according to their plain and

common meaning. Id. Extrinsic aids are inappropriate when a statute’s language is

clear and unambiguous. Id. at 626.

      One of our sister courts has held that the common and ordinary meaning of

the phrase “damages to real property” is “money claimed as compensation for loss

or injury to land or anything attached to land.” In re Custom Home Builders of Cent.

Tex. Inc., 647 S.W.3d 419, 422 (Tex. App.—San Antonio 2021, orig. proceeding).

We agree. The term “real property” includes anything growing on or attached to

land, excluding anything that may be severed without injury to the land. Id.

Furthermore, trees and perennial crops were considered to be land under a previous

version of the venue statute, which required a suit “for the recovery of lands or

damages thereto” to be brought in the county where the land is located. See Hunt Oil

Co. v. Murchison, 352 S.W.2d 365, 366 (Tex. Civ. App.—Eastland 1961, no writ)

(pecan trees); Wynne v. Freiley, 349 S.W.2d 734, 736 (Tex. Civ. App.—Dallas 1961,

no writ) (trees); Tracy v. King, 249 S.W.2d 642, 643 (Tex. Civ. App.—Dallas 1952,




                                         13
no writ) (sweet potatoes); Grogan-Cochran Lumber Co. v. McWhorter, 4 S.W.2d

995, 997 (Tex. Civ. App.—Beaumont 1928, no writ) (timber trees).

      We hold that the pleaded claims fall within the mandatory venue provision of

section 15.011 of the Civil Practice and Remedies Code, which requires that a suit

for recovery of damages to real property be filed in the county where all or a part of

the property is located. We also hold that each plaintiff failed to establish venue is

proper in Jefferson County under section 15.003 of the Civil Practice and Remedies

Code and the trial court erred by denying the motion to transfer. 5 Accordingly, we

reverse the trial court’s order denying the motion to transfer venue and remand the

case to the trial court with instructions to transfer venue of the claims to the counties

where the plaintiffs’ real property is located.

      REVERSED AND REMANDED.

                                                      _________________________
                                                        W. SCOTT GOLEMON
                                                             Chief Justice

Submitted on September 8, 2022
Opinion Delivered November 17, 2022

Before Golemon, C.J., Kreger and Johnson, JJ.




      5Since we hold a mandatory venue provision applies, we do not reach issue
three, which challenges the exercise of permissive venue in Jefferson County.
                                         14